DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2021/0193874) in view of Lee et al. (US 2008/0308787).
Regarding claim 1, Watanabe disclose an n-type cladding layer(30) [0088](step 4E fig. 4) comprising n-type AlGaN and having a first Al composition ratio [0088]; and a multiple quantum well layer (40) in which a plurality (number N) of barrier layers (40a)[0068] comprising AlGaN having a second Al composition ratio [0089] more than the first Al composition ratio and a plurality (number N) of well layers(40b) [0068] having an Al composition ratio less [0089] than the second Al composition ratio are stacked alternatively in this order (fig 4). 
Watanabe fails to disclose the second Al composition ratio of the plurality of barrier layers of the multiple quantum well layer increases at a predetermined increase rate from an n-type cladding layer side toward an opposite side to the n-type cladding layer side.
Lee et al. disclose the second Al composition ratio of the plurality of barrier layers of the multiple quantum well layer increases at a predetermined increase rate from an n-type cladding layer side toward an opposite side to the n-type cladding layer side [0097].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Watanabe and Lee because the barrier layer can be formed to have narrower bandgap[Lee, 0097] which would help remove the driving force inducing current overflow[Lee, 0100].
Regarding claim 2, Watanabe disclose the first Al composition ratio of the n-type cladding layer has a value between 50% and 60% [0088]. 
Regarding claim 3, Watanabe disclose the second Al composition ratio of the plurality of barrier layers has a value of not less than 80% [0040, Al composition of .80-.95].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2021/0193874) in view of Lee et al. (US 2008/0308787) as applied to claim 1 above and further in view of Matsura (US 2015/0372189).
Watanabe and Lee disclose the invention supra.
Watanabe and Lee fail to explicitly disclose a graded layer located between the n-type cladding layer and the multiple quantum well layer, comprising AlGaN having an Al composition ratio that increases from the n-type cladding.
	Matsura disclose a graded layer located between the n-type cladding layer and the multiple quantum well layer, comprising AlGaN having an Al composition ratio that increases from the n-type cladding [0035](Al content higher in portions near barrier).
. 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2021/0193874) in view of Lee et al. (US 2008/0308787).
Regarding claim 6 Watanabe disclose forming an n-type cladding layer(30) [0088](step 4E fig. 4) comprising n-type AlGaN and having a first Al composition ratio [0088]; and a multiple quantum well layer (40) in which a plurality (number N) of barrier layers (40a)[0068] comprising AlGaN having a second Al composition ratio [0089] more than the first Al composition ratio and a plurality (number N) of well layers(40b) [0068] having an Al composition ratio less [0089] than the second Al composition ratio are stacked alternatively in this order (fig 4). Moreover, Watanabe [0066-0068] disclose the flow rate (feed rate) of the source Al source gas could be changed for the desired composition ratio.
Watanabe fails to disclose the second Al composition ratio of the plurality of barrier layers of the multiple quantum well layer increases at a predetermined increase rate from an n-type cladding layer side toward an opposite side to the n-type cladding layer side.
Lee et al. disclose the second Al composition ratio of the plurality of barrier layers of the multiple quantum well layer increases at a predetermined increase rate from an n-type cladding layer side toward an opposite side to the n-type cladding layer side [0097].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Watanabe and Lee because the barrier layer can be formed to have narrower bandgap[Lee, 0097] which would help remove the driving force inducing current overflow[Lee, 0100].


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2021/0193874) in view of Lee et al. (US 2008/0308787) as applied to claim 2 above and further in view of Matsura (US 2015/0372189).
Watanabe and Lee disclose the invention supra.
Watanabe and Lee fail to explicitly disclose a graded layer located between the n-type cladding layer and the multiple quantum well layer, comprising AlGaN having an Al composition ratio that increases from the n-type cladding.
	Matsura disclose a graded layer located between the n-type cladding layer and the multiple quantum well layer, comprising AlGaN having an Al composition ratio that increases from the n-type cladding [0035](Al content higher in portions near barrier).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Watanabe Lee and Matsura because the higher Al content will suppress the formation of cracks [Matsura, 0035].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2021/0193874) in view of Lee et al. (US 2008/0308787) as applied to claim 3 above and further in view of Matsura (US 2015/0372189).
Watanabe and Lee disclose the invention supra.
Watanabe and Lee fail to explicitly disclose a graded layer located between the n-type cladding layer and the multiple quantum well layer, comprising AlGaN having an Al composition ratio that increases from the n-type cladding.
	Matsura disclose a graded layer located between the n-type cladding layer and the multiple quantum well layer, comprising AlGaN having an Al composition ratio that increases from the n-type cladding [0035](Al content higher in portions near barrier).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Watanabe Lee and Matsura because the higher Al content will suppress the formation of cracks [Matsura, 0035].
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817